DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 02/26/2020 which claims 1-6 have been presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/26/2020 and 09/23/2020 have been considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: substitute “The money handling apparatus” with – A money handling apparatus – (see line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiba TEC Kabushiki Kaisha (EP 3 054 428) (hereinafter referred to as Toshiba), cited by the applicants.
Regarding claim 1, Toshiba discloses a money handling system comprising:
a money handling apparatus installed in a store and configured to execute basic functions including a checkout function; and
an operation terminal connected to the money handling apparatus, wherein when executing the checkout function, the money handling apparatus is configured to receive an input of prices and quantities of items a customer purchases in the store through the operation terminal to calculate a transaction amount, recognize and count money deposited through an inlet for paying the transaction amount to calculate a deposit amount of deposited money, store the deposited money inside the money handling apparatus, and dispense, to an outlet, money corresponding to a difference between the deposit amount and the transaction amount as change fed out from inside the money handling apparatus in a case where the deposit amount exceeds the transaction amount. (See figures 1-3; and paragraphs [0020] and [0059]-[0064])

Regarding claims 3 and 4, Toshiba further discloses a function providing server configured to provide extended functions different from the basic functions, wherein the extended functions are executable in the money handling apparatus when the money handling apparatus is connected to the function providing server via a network; and
wherein the extended functions include a remote operation function by which the function providing server controls the money handling apparatus via the network. (See paragraphs [0059]-[0064])

Regarding claim 5, Toshiba discloses the money handling system according to claim 3, wherein the extended functions include a remote approval function by which the function providing server receives an approval for a process executable, only by a predetermined operator, in the money handling apparatus, and controls the money handling apparatus so that a person other than the predetermined operator can execute the process.

Regarding claim 6, Toshiba discloses a money handling apparatus comprising:
an inlet from which money is deposited;
a recognition unit configured to recognize and count the money deposited through the inlet;
a storage unit configured to store the money recognized and counted by the recognition unit;
an outlet from which money fed out from the storage unit is dispensed;
a memory configured to store information on basic functions including a checkout function; and
a control unit configured to execute the basic functions, based on the information stored in the memory, wherein
when executing the checkout function, the recognition unit recognizes and counts the money deposited through the inlet to calculate a deposit amount of deposited money, the storage unit stores the money recognized and counted by the recognition unit, the control unit receives an input of prices and quantities of items a customer purchases, and calculates a transaction amount, and the outlet dispenses money corresponding to a difference between the deposit amount and the transaction amount as change fed out from the storage unit in a case where the deposit amount exceeds the transaction amount. (See figures 1-3; and paragraphs [0020] and [0059]-[0064])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba in view of Nakagawa et al. (US 2015/0379495) (hereinafter referred to as Nakagawa), cited by the applicants.
Toshiba discloses the claimed invention except for wherein the basic functions are executable in the money handling apparatus when the money handling apparatus and the operation terminal are isolated from a network.
Nakagawa discloses a money handling system configured to execute basic functions including a checkout function, wherein the basic functions are executable in the money handling apparatus when the money handling apparatus and the operation terminal are isolated from a network (see paragraph [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Toshiba and Nakagawa in order to provide a money handling system that can operate as a stand-alone system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goto et al. (US 2003/0178281) discloses a bill handling apparatus. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887